DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 reciting “radiating an electromagnetic waves” appears to be a typo, which should read --radiating electromagnetic waves--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12 and 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 respectively reciting “configured to radiate electromagnetic waves” and “radiating an electromagnetic waves” are indefinite, since it’s unclear how such functionality occurs when the claims later recite no resonance; specifically, “wherein dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency received by the antenna.” 
Last two lines of the claims appear to contradict the spec., e.g., ¶ [0024] of the printed publication, disclosing “The conductive walls, such as the ones shown in FIGS. 2A and 2B, reflect the surface waves back in the region (also referred to herein as a tub) formed between the walls 40 in the PCB, thereby preventing the energy loss otherwise caused by the surface waves. As a result of such reflections, the surface waves cancel out each other as long as the dimensions of the tub is not resonant at the radiation frequency. If the surface waves are resonant, the reflected surface waves amplify each other and radiate out of the tub through the antenna and thus contribute to the radiated waves.”
Further, it’s unclear how “dimensions of each said tubs is selected so as not to cause resonance” absent recitation of specific functional language being commensurate with the invention, e.g., preventing energy loss otherwise caused by surface waves (see ¶ [0024] of the spec.). 

Rest of the dependent claims are rejected for depending on either claim 1 or claim 9. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (radiating method). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by “Kaloi” (US 4291312).
Claims 1-3 and 7-8: As best understood, Kaloi discloses an antenna comprising: 
a metal piece 15 (Fig. 1) formed on a surface of a substrate 14 and configured to radiate electromagnetic waves (col. 4, ll. 4-7: “radiating element”); 
a metal feed 18 formed in the substrate and configured to supply an electrical signal to the metal piece; and 
a plurality of metallic walls 23 formed in the substrate and enclosing the metal piece (col. 4, ll. 10-20), wherein each metallic wall is an electroplated tub formed in the substrate wherein dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency received by the 
wherein said antenna is a patch antenna (see Fig. 1); 
wherein said antenna is a monopole antenna (see Fig. 1); 
further comprising: a metallic trace 10 formed on the surface of the substrate and enclosing the antenna patch (see Fig. 1); 
wherein said substrate 14 is a printed circuit board (see Fig. 1).

Claims 9-11 and 15-16: As best understood, Kaloi discloses a method of radiating an electromagnetic waves from an antenna 15 (Fig. 1) formed on a substrate 14, the method comprising: 
supplying an electrical signal to the antenna through a metallic feed 18 formed in the substrate; and 
applying a ground potential (Fig. 2: “GROUND PLANE”) to a plurality of metallic walls 23 formed in the substrate and enclosing the antenna (see Figs. 1-2), wherein each metallic wall is an electroplated tub formed in the substrate (col. 4, ll. 10-20), wherein dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency received by the antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein said antenna is a patch antenna (see Fig. 1); 
wherein said antenna is a monopole antenna (see Fig. 1);

 wherein said substrate 14 is a printed circuit board (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Teshirogi” (US 7623073) in view of Kaloi (cited above). 
Claim 1: As best understood, Teshirogi discloses an antenna comprising: 
a metal piece 23 (Fig. 2) formed on a surface of a substrate 21 and configure to radiate electromagnetic waves (abstract); 
a metal feed 25 (Fig. 4) formed in the substrate and configure to supply electrical signal to the metal piece; and 
a plurality of metallic walls 30 formed in the substrate and enclosing the metal piece (see Figs. 2-4), wherein dimensions of each metallic wall is selected so as not to cause resonance of a radiation frequency received by the antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).)

However, Teshirogi teaches “As shown in FIG. 4B, the plurality of metal posts 30 can be realized by forming a plurality of holes 301 thereby piercing through the dielectric substrate 21, and forming a plurality of hollow metal posts 30' thereby plating (through-hole plating) to inner walls of the plurality of holes 301.” (Col. 11, second para.). 
Nevertheless, Kaloi discloses wherein each metallic wall 23 (Fig. 1) in an electroplated tub formed in the substrate 14 and teaches “Ground planes 10 and 12 are electrically connected or shorted together by means of a plurality of rivets 23, or electroplated-thru-holes, etc., positioned around the etched out area as shown or in other suitable locations around the upper ground plane which will prevent undesired secondary charge oscillation modes from occurring in the upper ground plane.” (Col. 4, ll. 14-20)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Teshirogi’s invention such that wherein each metallic wall in an electroplated tub formed in the substrate, in order to prevent undesired secondary charge oscillation modes from occurring, thereby enhancing antenna efficiency. 
  
Claims 4, 7 and 8: Teshirogi discloses the antenna of claim 1, wherein said antenna is a dipole antenna (see Figs. 2-4); 
a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4); 


supplying an electrical signal through a metallic feed 25 (Fig. 4) formed in the substrate; and 
applying a ground potential 22 to a plurality of metallic walls 30 formed in the substrate and enclosing the antenna (see Figs. 2-4), wherein dimensions of each metallic wall is selected so as not to cause resonance of a radiation frequency received by the antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Teshirogi fails to expressly teach wherein each metallic wall in an electroplated tub formed in the substrate.  
However, Teshirogi teaches “As shown in FIG. 4B, the plurality of metal posts 30 can be realized by forming a plurality of holes 301 thereby piercing through the dielectric substrate 21, and forming a plurality of hollow metal posts 30' thereby plating (through-hole plating) to inner walls of the plurality of holes 301.” (Col. 11, second para.). 
Nevertheless, Kaloi discloses wherein each metallic wall 23 (Fig. 1) in an electroplated tub formed in the substrate 14 and teaches “Ground planes 10 and 12 are electrically connected or shorted together by means of a plurality of rivets 23, or electroplated-thru-holes, etc., positioned around the etched out area as shown or in other suitable locations around the upper ground plane which will prevent undesired secondary charge oscillation modes from occurring in the upper ground plane.” (Col. 4, ll. 14-20)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Teshirogi’s invention such that wherein each metallic wall in an 
 
Claims 12, 15 and 16: Teshirogi discloses the method of claim 9, wherein said antenna 23 is a dipole antenna (see Figs. 2-4); 
applying a ground potential to a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaloi (US 4197544)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/HASAN ISLAM/Primary Examiner, Art Unit 2845